March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
TELECONFERENCE
-y-
1:21 -cr- 154 JGK) ( )
James Jeremy Barbera ,
Defendant(s).
Xx

 

Defendant James Jeremy Barbera hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initia! Appearance/Appointment of Counsel

Arraignment (if on Felony information, Defendant Must Sign Separate Waiver of
Indictment Form) -

 

 

____—~ Preliminary Hearing on Felony Complaint USDS SDNY

____— Bail /Revocation/Detention Hearing DOCUMENT
ELECTRONICALLY FILED

Status and/or Scheduling Conference : DOC #: _

 

 

DATE FILED: @ ? /¢

 

 

 

Plea/Trial/Sentence

 

 

Defendant's Signatu re Defense Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

James Jeremy Barbera Eric M. Creizman

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliabie teleconference technology.

2/2 2 Sh (MOLE

Date ae District Judge/Ad-S-Magistrate Judge—

 
